Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Forceps with external cutters are common in the art, as illustrated by the references cited in the previous Action. However, the claims have been amended to recite a more specific relationship between the cutting edge on a particular part of a first jaw and the raised sidewalls of the second jaw that is absent from the prior art. Since Kappus is unconcerned with the relationship of the top proximal portion of the first jaw and the sidewalls of the second jaw the drawings are unclear as to the specific relationship that would result from the modification as taught by Anderson. Thus, while the combination (including as taught by Garrison) can reasonable be considered to show the cutting edge “received” by the sidewalls, as discussed in the last Action, the combination cannot reasonably be considered to show that the cutting edge is at or lower than a top surface of each sidewall when so received. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794